COURT OF APPEALS FOR THE
                            FIRST DISTRICT OF TEXAS AT HOUSTON

                               ORDER ON MOTION FOR REHEARING

Appellate case name:      W. Dow Hamm III Corporation and William Dow Hamm III V.
                          Millennium Income Fund, L.L.C.

Appellate case number:    01-12-00313-CV

Trial court case number: 0313955

Trial court:              61st District Court of Harris County

Date motion filed:        April 23, 2013

Party filing motion:      Appellant

       It is ordered that the motion for rehearing is      DENIED       GRANTED.


Judge’s signature: /s/ Michael Massengale
                          Acting individually           Acting for the Court

Panel consists of: Justices Keyes, Massengale, and Brown.


Date: May 16, 2013